Citation Nr: 1722368	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the Veteran's record.  In June 2015, April 2016, and December 2016 the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

GERD was not manifested during the Veteran's active duty service; was first diagnosed more than 30 years after service; is not shown to be related to an injury, disease, or event in service; and is not shown to have been caused or aggravated by his service-connected depression.


CONCLUSION OF LAW

Service connection for GERD, to include as secondary to service-connected depression, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in February and July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2015 hearing, the undersigned identified the issue on appeal, explained the evidence needed to substantiate a claim of secondary service connection, and identified development to be completed.  After the hearing the case was remanded for additional development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in November 2012, June 2015 (per the Board's June 2015 remand), and January 2017 (per the Board's December 2016 remand).  The Board finds the examination reports [which are discussed in greater detail below] adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  Notably, the Veteran has established service connection for depression.  

The Veteran's STRs show that all bodily systems (except symptomatic pes planus) were normal on October 1969 pre-induction examination.  A January 15, 1970 STR notes complaints of having a cold, vomiting, and loose stools for several days.  The assessment was viral syndrome.  A January 20, 1970 STR notes complaints of vomiting and nausea; Maalox and Donnatal were prescribed; no assessment was noted.  January 22, 1970 STRs show that Veteran ingested approximately seven Darvon tablets to avoid foot pain during a physical fitness test.  A February 1970 STR notes complaints of upset stomach and sore throat; examination showed pharyngitis; the impression was an upper respiratory infection.  A July 1970 STR notes complaints of an upset stomach; the Veteran related that he ate too much.  On May 1972 service separation examination, all bodily systems were normal.  A digestive disorder, including GERD, was not diagnosed during service.    

On March 1973 examination for National Guard purposes, all bodily systems were normal.  The Veteran denied ever having: frequent indigestion; stomach, liver, or intestinal trouble; and, adverse reaction to a serum, drug, or medicine.  On October 1981 Army Reserve examination bodily systems were normal.  The Veteran denied ever having: frequent indigestion; stomach, liver, or intestinal trouble; and, adverse reaction to a serum, drug, or medicine.  A July 1983 clinical record notes complaints of blood in the stool for four days.  The assessment was rectal bleeding; a stool sample was sent for parasitology; no further diagnosis was provided.    

On November 1991 VA general medical examination, including specifically digestive system examination, the abdomen was soft and nontender with active bowel sounds without hepatosplenomegaly or hemorrhoids; the examination was negative for hernias.

A November 2000 mental health record notes complaints of gastrointestinal problems; no diagnosis was provided.  

A January 2004 emergency room record notes a diagnosis of GERD.  

A November 2012 VA esophageal conditions examination report notes a diagnosis of GERD in 2004.  Following review of the record, and examination and interview of the Veteran, the examiner opined that the condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's upset stomach in service was related to overindulgence to food, which is unrelated to the current reflux condition.  The examiner also opined that the Veteran's current GERD is not related to an overdose of Darvon (which likely would result in giving Naloxone for reversal).  

A June 2015 VA esophageal conditions examination report shows a diagnosis of GERD, noted since the 1990's.  The Veteran denied having symptoms when on medication.  The examiner explained that GERD cannot be caused by a one-time drug overdose or by an unspecified mental health condition.  He indicated that the mechanism of reflux is either a lower esophageal sphincter relaxation, hypotensive lower esophageal sphincter, or an anatomic disruption of the gastroesophageal junction associated with a hiatal hernia (none of which were found in the Veteran).  

In January 2017 (in response to the Board's December 2016 remand), VA obtained an advisory medical opinion to ascertain whether the Veteran's service-connected depression has aggravated his GERD.  After reviewing the claims file, the physician opined that the Veteran's GERD is less likely than not proximately due to or the result of the Veteran's service-connected depression.  He explained that GERD is a condition caused by decreased lower esophageal sphincter tone along with oversecretion of acid in the stomach which may be idiopathic, related to infection, or related to certain disorders, but is not caused by psychiatric illness.  He noted that the Veteran is taking Escitalopram, which can sometimes be associated with GI discomfort when the medication is started.  However, this is a transient phenomenon and does not cause permanent aggravation of GERD.  Thus, it is less likely than not that the Veteran's psychiatric conditions and medication prescribed for them permanently aggravated his GERD.   

Analysis

The Veteran has proffered alternative theories of entitlement to service connection for GERD.  He asserts direct service connection, relating his current GERD to a January 1970 overdose of Darvon while in service.  See February 2012 statement.  Alternatively, he asserts (via his representative) that his GERD is secondary to his now service-connected depression.  See January 2015 Board hearing transcript.  

The record does not show that a digestive disorder, to specifically include GERD, was diagnosed in service.  On May 1972 separation examination, and on March 1973 and October 1981 National Guard and Army Reserve examinations (one year and nine years after separation from service, respectively) all body systems were normal on clinical evaluation, and the Veteran denied ever having had frequent indigestion, stomach, liver, or intestinal trouble, and adverse reaction to a serum, drug, or medicine.  Accordingly, service connection for GERD on the basis that such disability became manifest in service and persisted thereafter is not warranted. 

There is no competent evidence in the record that shows or suggests that the Veteran's GERD may (somehow otherwise) be related to his service.  To the extent that he contends his GERD is related to a January 1970 overdose of Darvon in service or is secondary to his service-connected depression, the Board notes that in the absence of evidence of onset in service and continuity of complaints thereafter, the etiology of GERD first diagnosed more than 30 years postservice is a medical question.  Because he is a layperson, the Veteran lacks the expertise to offer a probative opinion in this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  (He has not submitted any medical opinion or medical literature in support of his claim.)      
The only competent (medical) evidence in the record regarding the etiology of the Veteran's GERD, under both direct and secondary service connection theories of entitlement, is against the claim.  The June 2015 examiner opined that the Veteran's GERD is less likely than not related to his service; he explained that the mechanism of reflux is anatomical in nature, and that GERD therefore cannot be caused by a one-time drug overdose or by an unspecified mental health condition;.  A January 2017 addendum similarly explained that GERD is not caused by psychiatric illness, but rather by decreased lower esophageal sphincter tone along with oversecretion of acid in the stomach which may be idiopathic, related to infection, or to certain disorders.  The examiner noted that the Veteran is taking medication which can sometimes be associated with GI discomfort when started.  However, he explained that this is a transient phenomenon and does not cause permanent aggravation of GERD; thus, it is less likely than not that the Veteran's psychiatric conditions, and medication prescribed for them, permanently aggravated the GERD.  The provider is a medical professional competent to offer the opinion, expressed familiarity with the record, and included rationale that cited to medical principles, and the opinion is competent evidence in this matter. As there is no competent evidence to the contrary, the Board finds it persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim under both direct and secondary service connection theories of entitlement.  Accordingly, the appeal in this matter must be denied.  


ORDER

Service connection for GERD, to include as secondary to service-connected depression, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


